Citation Nr: 1445076	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  08-02 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a lower back injury with chronic lower back pain and degenerative disc disease L5-S1, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq. 


ATTORNEY FOR THE BOARD

Patricia Veresink



INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982 and from November 1982 to November 1993.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded the issue for further development in May 2009.  In June 2010, the Board denied the claim.  The Veteran appealed the claim to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Memorandum Decision, the Court vacated the Board's June 2010 decision and remanded the matter back to the Board for further proceedings consistent with the Memorandum Decision.  In January 2013, the Board remanded the claim for additional development.  

Most recently, in September 2013, the Board denied the claim.  The Veteran again appealed that decision to the Court of Appeals for Veterans Claims (Court).  

In a March 2014 Joint Motion for Remand (JMR) the parties agreed that the Board's decision should be vacated.  In March 2014, the Court vacated the Board's decision, and remanded the claim to the Board for action consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR noted that the Board remanded the issue for a VA examination in January 2013.  In that remand, the Board instructed that the examiner specifically comment on numerous medical records.  The examiner did not comply with this instruction.  Additionally, the examination did not address the Veteran's functional loss during flare-ups.    

As the JMR instructed that the Board provide an adequate VA examination, the Board is remanding the issue to allow the RO to obtain a VA examination and nexus opinion that substantially complies with the Board's remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and associate with the claims file any outstanding VA treatment records.  All attempts to obtain such records should be documented in the claims file.  

2.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's degenerative disc disease of the lumbar spine, specifically any neurological symptoms or residuals.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner should clearly report the extent of the Veteran's back disability in accordance with VA rating criteria, to include noting any associated neurological residuals, and offer an opinion as to the level of occupational impairment caused by the back disability.  Specifically, the examiner should present range of motion findings and determine if the Veteran experiences ankylosis.  The examiner should also note the duration of any incapacitating episodes.

The examiner must also specifically note the expected level of functional impairment during a flare-up.  

The VA examiner MUST specifically comment on the following:

a.)  The July 2009 VA examination report that notes a history of numbness and paresthesias.

b.)  The July 2009 VA neurology consult containing the EMG and nerve conduction studies.

c.)  The December 2006 VA examination report that reflects the Veteran's complaints of numbness and tingling in the left lower extremity.

d.)  The December 2006 VA treatment record that reflects the Veteran's treatment for radiating pain and numbness into the left thigh.

e.)  The March 1999 VA examination report that reflects a finding that sensation in the left foot was impaired and indicates that lumber radiculopathy could not be ruled out.

f.)  The July 1997 VA examination report that reflects a diagnosis of paresthesia in the left leg.

g.)  The October 1996 VA examination report that notes a sluggish left Babinski.  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, readjudicate the claim.  If the claim remains denied, the Veteran and his representative must be issued a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



